Citation Nr: 0814836	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-02 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for bipolar disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's mother




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1999 to 
January 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The issue of an increased rating for bipolar disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's chronic lumbosacral strain is not productive of 
flexion of the thoracolumbar spine of 60 degrees or less; 
combined range of motion of the thoracolumbar spine of 120 
degrees or less; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for chronic lumbosacral strain are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, a letter was sent to the veteran in June 2005, 
that informed her of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  She was also asked to submit 
evidence and/or information in her possession to the RO.  In 
March 2006, she was advised that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Id., see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  She was also advised on 
what evidence and/or information is necessary to establish 
entitlement to an effective date should benefits be granted.  
However, any questions as to the appropriate effective date 
to be assigned are moot as the claim has been denied.  

The Board acknowledges that the notice letters sent to the 
veteran in June 2005 and March 2006 do not fully meet the 
requirements set forth in Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice to the veteran.  This error, however, did not 
affect the essential fairness of the adjudication.  

Clearly, the veteran was provided with correspondence 
regarding what was needed to support her claim.  
Specifically, the June 2005 notice advised the veteran that 
she must submit evidence establishing that her service-
connected disability has increased in severity such as 
statements from her doctor, the results of any tests or x-
rays, lay statements, and treatment records.  She was also 
advised to identify any recent VA treatment.  In addition, 
she was notified that it was her responsibility to support 
the claim with appropriate evidence.  

Furthermore, the veteran was provided the diagnostic criteria 
specific to her service-connected chronic lumbosacral strain 
in a December 2005 Statement of the Case.  Thereby she was 
provided notice of the specific measurements needed in order 
to entitle her to a higher disability rating.  The veteran's 
claim has been readjudicated in a September 2007 Supplemental 
Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (defects in timing of notice may be 
cured by affording the veteran appropriate notice and 
subsequent adjudication).

Finally, actual knowledge has been demonstrated that the 
veteran knew of the need to demonstrate the effect the 
increase in severity of her lumbosacral strain had on her 
employment and daily life.  For example, the veteran reported 
at a VA examination conducted in July 2005 that her chronic 
lumbosacral strain had not resulted in loss of time from work 
and had not impacted her routine activities of daily living.  

For these reasons, the Board finds that the veteran will not 
be prejudiced by the adjudication of her claim at this time.  
The veteran either was provided notice or had actual 
knowledge of what was needed to substantiate her claim for an 
increased disability rating for her lumbosacral strain.  
Furthermore, a reasonable person could be expected to 
understand what was needed based upon the post-adjudicatory 
notices and process.  Accordingly, the Board finds that any 
error in the notice provided to the veteran on her claim for 
an increased disability rating has not affected the essential 
fairness of the adjudication and was harmless error.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from 
September 2003 through August 2007.  The veteran did not 
identify any private medical treatment records related to her 
chronic lumbosacral strain.  The veteran was notified in the 
rating decision, Statement of the Case and Supplemental 
Statement of the Case of what evidence has been obtained and 
considered.  She has not identified any additional evidence.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examination on her claim in July 2005.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran.  Additional efforts to assist 
or notify her would serve no useful purpose.  Therefore, she 
will not be prejudiced as a result of the Board proceeding to 
the merits of her claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

Spine disorders are rated under the General Rating Formula 
for Diseases and Injuries of the Spine.  With or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the rating criteria provide 
a 100 percent rating for unfavorable ankylosis of the entire 
spine; and a 50 percent rating for unfavorable ankylosis of 
the entire thoracolumbar spine.  The criteria for a 40 
percent rating are unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

For a 30 percent rating, the criteria are forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 10 percent rating is provided for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).  

The fact that the rating criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2007).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexions are zero to 30 degrees, and left and right 
lateral rotations are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges 
of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2007).  

The veteran's service-connected chronic lumbosacral strain is 
currently evaluated as 10 percent disabling.  After 
considering all the evidence, the Board finds that the 
preponderance of the evidence is against finding that a 
disability rating higher than 10 percent is warranted as the 
evidence fails to establish that the veteran has flexion of 
the thoracolumbar spine of 60 degrees or less; combined range 
of motion of the thoracolumbar spine of 120 degrees or less; 
or muscle spasm or guarding sever enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

Despite the veteran's testimony that she has received 
treatment at VA for her service-connected chronic lumbosacral 
strain every three months including undergoing physical 
therapy, VA treatment records obtained from September 2003 
through August 2007 do not show any treatment for this 
service-connected disability.  They do not even show any 
complaints of pain or symptoms related to this disability.  
The only evidence that the veteran has a lumbosacral spine 
disorder is a March 2004 report of a magnetic resonance 
imaging (MRI) study of her lumbar spine that revealed L3-L4 
and L4-L5 broad based midline disc protrusion superimposed on 
a congenitally narrowed canal resulting in moderate to severe 
spinal stenosis at both levels, and milder degenerative disc 
disease at L5-S1.  However, there are no subsequent treatment 
records reflecting any additional treatment or describing her 
symptoms.

Thus the only medical evidence showing the current severity 
of her service-connected lumbosacral strain is the July 2005 
VA examination report.  At this examination, the veteran 
complained of chronic stiffness.  She reported she was not 
taking any medications at that time, she has lost no time 
from work, and there was no impact on her routine activities 
of daily living.  She denied any radiculopathy or weakness in 
the lower extremities.  She also denied having any particular 
flare ups.  Physical examination revealed a well-nourished 
female who was in no acute distress and ambulated without 
assistive device.  She was able to heel walk, toe walk, fully 
supinate and pronate, and squat to the floor and rise 
unaided.  Although she complained of mild arthralgia in the 
back and knees, she was able to complete these activities.  
Forward flexion of the lumbar spine was at 80 degrees, 
extension at 25 degrees, lateral flexion at 30 degrees and 
lateral rotation at 30 degrees.  There was no evidence that 
repetitive motion of the lumbar spine further increased her 
pain or caused limitations in her range of motion.  Deep 
tendon reflexes were +2 throughout.  Sensation was intact.  
Musculature was well developed, well nourished with 5/5 
strength in her bilateral lower extremities.  X-rays were 
obtained and reviewed.  The assessment remained chronic low 
back strain.

The veteran and her mother appeared and testified at a 
hearing in May 2007 before the undersigned.  They gave 
testimony that the veteran's low back disorder caused her 
"back" to get "locked" and that she has had a breast 
reduction and lost weight to relieve the strain on her 
"back."  They also testified that she was having problems 
with numbness in her foot and problems with her hips, which 
they related to her low back disorder.  They also testified 
that she takes ibuprofen for this problem; that her back 
disability is why she could not keep a job; and that the pain 
in her back worsens with bad weather.  She also testified 
that she has had to go the emergency room for back pain and 
that she had physical therapy about one year prior to the 
hearing.    

However, the testimony regarding the veteran's back problems 
is contradicted by the VA treatment records that fail to show 
any treatment for her low back disorder.  The treatment 
records do show chronic low back pain as one condition in her 
problem list, but never show any complaints about or 
treatment for her low back.  Again, the only record related 
to her low back is the March 2004 MRI report, which is not 
sufficient to evaluate the veteran's disability.

Other inconsistencies seen between the testimony given at the 
hearing and the VA treatment records is that, although the 
veteran testified she could not hold a job because of her 
back, the VA treatment records show that she went to college 
and after graduation obtained a full-time job as a security 
officer and, at one point, was even working a second part-
time job.  (See VA treatment notes from December 2004 and 
January 2006.)  The treatment records show she lost her full 
time position sometime in early 2007 because of a security 
breach but found another job within three months.  They also 
show that she opened her own security firm and was working on 
building that up.  (See VA treatment note from July 2007.)  
However, the veteran testified she was only working part-time 
on the weekends and that was all she could manage between her 
psychiatric and low back disabilities.  

Because of these inconsistencies, the Board finds that the 
testimony rendered at the May 2007 is not credible for the 
purposes of determining the current severity of the veteran's 
service-connected low back disability.  Rather the medical 
evidence is clear that no treatment has been received since 
March 2004 and her chronic lumbosacral strain does not limit 
her work or daily activities.  Nor do the objective findings 
set forth in the July 2005 VA examination show that the 
criteria for the next highest disability rating are met.

Based upon the foregoing evidence, therefore, the Board finds 
that the preponderance of the evidence is against finding 
that a higher disability rating is warranted.  The 
preponderance of the evidence being against the veteran's 
claim for an increase disability rating, the benefit of the 
doubt doctrine is not applicable.  Consequently the veteran's 
claim must be denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for chronic lumbosacral strain is denied.


REMAND

At her May 2007 hearing, the veteran testified to receiving 
all her psychiatric treatment at VA during the period of her 
appeal, but the claims file did not contain all of the 
treatment records.  Thus the Board remanded the veteran's 
claim in August 2007 to obtain her VA treatment records.  VA 
treatment records were obtained for the period from September 
2004 through August 2007.  After reviewing these treatment 
records, the Board notes that they show the veteran reported 
receiving mental health treatment at Kaiser Permanente 
beginning in 2005 and continuing into 2006.  These treatment 
records are for treatment received during the appeal period 
and are, therefore, relevant to the veteran's claim and 
should be obtained.  

In addition, after comparing the VA treatment records with 
the July 2005 VA examination report, the Board finds that 
there are multiple inconsistencies that can only be resolved 
by obtaining a new VA examination.  For example, although the 
veteran reported in July 2005 that she was not working or 
involved in any gainful activity, the VA treatment records 
show that in December 2004 she was attending school and, by 
January 2006, she had completed school and was holding down 
both a full time job and a part time job.  Another example of 
an inconsistency is that the veteran reported in July 2005 
that she was socially isolated and maintaining very poor 
relationships with others.  However, a January 2006 VA 
treatment note shows that she had been dating a man for eight 
months which was going well.  Eight months would have placed 
the beginning of this relationship prior to the VA 
examination conducted in July 2005.  Finally, the VA 
treatment records show that a GAF score of 52 was assigned 
for her bipolar disorder in November 2005 and 70 was assigned 
in January 2006.  However, the VA examiner assigned a GAF 
score of 39, which is quite disparate from those seen in the 
VA treatment records.  Because of these inconsistencies, a 
new VA examination is in order.

Finally, VA treatment records subsequent to August 2007 
should be obtained relating to the veteran's mental health 
treatment.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that she 
provide a completed release form authorizing 
VA to obtain copies of her mental health 
treatment records from Kaiser Permanente for 
the period commencing January 2005.  If the 
veteran provides the completed release form, 
then request these medical records.  The 
veteran should be advised that she may submit 
these treatment records herself in lieu of 
completing a release, and failure by her to 
take any action may negatively affect the 
outcome of her claim.  All efforts to obtain 
these records, including follow-up requests, 
if appropriate, should be fully documented.  
The veteran and her representative should be 
notified of unsuccessful efforts in this 
regard and afforded an opportunity to submit 
the identified records.

2.  Obtain the veteran's mental health 
treatment records from the VA Medical Center 
in Washington, DC for treatment for the 
veteran's service-connected bipolar disorder 
from August 2007 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility should 
provide a negative response if records are 
not available.

3.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for a VA mental health 
examination.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report that 
the claims file was reviewed, and provide a 
complete rationale for all conclusions and 
opinions.

All necessary tests and studies should be 
conducted in order to ascertain the current 
severity of the veteran's service-connected 
bipolar disorder.  The examiner should 
elicit information as to the frequency, 
duration, and severity of any associated 
symptomatology, and the loss of occupational 
and social functioning related thereto.  A 
score on the Global Assessment of 
Functioning (GAF) scale should be assigned, 
with an explanation of its meaning, and to 
the extent it is inconsistent with any GAF 
score entered in the record, an explanation 
to account for that inconsistency should be 
offered.  (In this regard, the Board notes 
disparity in the veteran's GAF scores seen 
in the medical evidence from November 2004 
through January 2006 (52 in November 2004, 
39 in July 2005, and 70 in January 2006).  

4.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished and that the VA 
examination report is complete, the 
veteran's claim should be readjudicated.  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and her 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


